            Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE APPLICATION OF USA FOR                     Case No. 19-sc-311
 2703(d) ORDER FOR ACCOUNTS
 SERVICED BY GOOGLE, LLC. FOR
 INVESTIGATION OF VIOLATION OF
 18 U.S.C. SECTION 2339B                          Filed Under Seal

     Reference: USAO Ref. # 2017R01499; Subject Account(s): almirdraga@gmail.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel, respectfully

submits under seal this ex parte application for an Order pursuant to 18 U.S.C. § 2703(d). The

proposed Order would require Google, LLC. (“PROVIDER”), an electronic communication

service and/or remote computing service provider located in Mountain View, California, to

disclose certain records and other information pertaining to the PROVIDER account(s) associated

with the following identifiers: almirdraga@gmail.com, as set forth in Part I of Attachment A to

the proposed Order. The records and other information to be disclosed are described in Part II of

Attachment A to the proposed Order. In support of this application, the United States asserts:

                      LEGAL BACKGROUND AND JURISDICTION

       1.       PROVIDER is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under section 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C. § 2703(c)(2)

(Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

       2.      This Court has jurisdiction to issue the requested Order because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
             Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 2 of 8



(c)(1)(A). Specifically, the Court is a “district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

the criminal offenses under investigation began or were committed upon the high seas, or

elsewhere out of the jurisdiction of any particular State or district, and no offender is known to

have, or have had, residence within any United States district. See 18 U.S.C. § 3238. Moreover,

the statue setting forth the federal offense under investigation — that is, 18 U.S.C. § 2339B

(Material Support to Foreign Terrorist Organizations) — applies extraterritorially.

        3.      A court order under section 2703(d) “shall issue only if the governmental entity

offers specific and articulable facts showing that there are reasonable grounds to believe that . . .

the records or other information sought . . . are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the records

and other information described in Part II of Attachment A are relevant and material to an ongoing

criminal investigation.

                                     THE RELEVANT FACTS

        4.      In December 2004, the U.S. Department of State designated Al-Qaida in Iraq (AQI)

as a foreign terrorist organization. AQI is now known as the Islamic State of Iraq and the Levant

(ISIL), the Islamic State of Iraq and ash-Sham or Syria (ISIS), as well as the Islamic State (IS).

This request is being made in furtherance of a law enforcement investigation of ISIS pursuant to a

Terrorism Enterprise Investigation (TEI) in the District of Columbia. The aforementioned TEI

encompasses investigation of ISIS affiliates and sympathizers located in the Balkan region of

Europe and the Central Asian Republics.




                                                     2
             Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 3 of 8



        5.      To gain supporters, ISIS spreads its message using social media platforms, such as

Twitter, Facebook, YouTube, and Instagram. Using these platforms, ISIS posts videos and

updates of events in Syria and Iraq, in English, as well as other languages, to draw support.

        6.      The investigation has revealed that the Google account(s) listed in Part I of

Attachment A is/are being used to provide material support for ISIS in Iraq and

Syria. Specifically, at one or more times in the past three months, the FBI and law enforcement

partners have observed that the identified account(s) were used in spreading terrorist-related

propaganda, communicating plans for criminal and/or terrorist activity, disseminating

information for the purpose of recruitment into a criminal or terrorist organization, fundraising

for criminal and/or terrorist groups and activities, facilitating the travel of individuals in the

Balkans and elsewhere attempting to join ISIS in Iraq and Syria, and /or the return travel of ISIS

operatives and foreign fighters from Iraq and Syria to and through the Balkan region. The FBI

believes that the information derived from issuance of the attached Order will allow law

enforcement agents to further identify and disrupt criminal ISIS activity within the United States

and/or activity occurring outside the United States that targets the United States, U.S. person(s),

or U.S. interests. Based on the aforementioned criminal investigation, these records are likely to

constitute relevant and material information related to the provision of material support to a

designated foreign terrorist organization, in violation of 18 U.S.C. § 2339B. Accordingly, the

government submits there is an adequate legal basis for the issuance of the attached

Order. “Under the standard in the Stored Communications Act . . . law enforcement need only

show that the . . . evidence might be pertinent to an ongoing investigation.” Carpenter v. United

States, 138 S. Ct. 2206, 2221 (2018). The SCA standard represents a “‘gigantic’ departure from

the probable cause rule” that would apply to search warrant applications. Id.



                                                    3
            Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 4 of 8



                                TECHNICAL BACKGROUND

       7.      The Internet is a global network of computers and other devices. Devices directly

connected to the Internet are identified by a unique number called an Internet Protocol, or “IP”

address. This number is used to route information between devices. Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to send its response. An IP address is analogous to a

telephone number and can be recorded by pen-trap devices, and it indicates the online identity of

the communicating device without revealing the communication’s content. There are two types

of IP addresses: dynamic and static. A static IP address is one that is permanently assigned to a

given computer on a network. With dynamic IP addressing, however, each time a computer

establishes an Internet connection, that computer is assigned a different IP address. Based on the

IP address used for a given online transaction, law enforcement may be able to determine the

geographical location of the Internet connection used in the transaction.

       8.      A network is two or more computers or other devices connected to each other that

can exchange information with each other via some transmission method, such as by wires, cables,

or radio waves. The equipment that connects a computer or other device to the network is

commonly referred to as a network adapter. Most network adapters have a Media Access Control

(“MAC”) address assigned by the manufacturer of the adapter that is designed to be a unique

identifying number.     An adapter’s unique MAC address allows for proper routing of

communications on a local area network and may be used for other purposes, such as

authentication of customers by some network service providers. Unlike a device’s IP address that

often changes each time a device connects to the Internet, a MAC address is fixed at the time of

manufacture of the adapter. Because the address does not change and is intended to be unique, a



                                                 4
            Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 5 of 8



MAC address can allow law enforcement to identify whether communications sent or received at

different times are associated with the same adapter.

       9.      On the Internet, data transferred between devices is not sent as a continuous stream,

but rather it is split into discrete packets. Generally, a single communication is sent as a series of

packets. When the packets reach their destination, the receiving device reassembles them into the

complete communication.       Each packet has two parts: a header with routing and control

information, and a payload, which generally contains user data. The header contains non-content

information such as the packet’s source and destination IP addresses and the packet’s size.

       10.     In addition, different Internet applications are associated with different “port

numbers,” or numeric identifiers. The port number is transmitted along with any communication

using that application. For example, port 80 typically is associated with communications involving

the World Wide Web. Port numbers are also used by many wireless carriers as a method for

identifying a particular device on the wireless carrier’s network.

       11.     An email message has its own routing header, in addition to the source and

destination information associated with all Internet data. The message header of an email contains

the message’s source and destination(s), expressed as email addresses in “From,” “To,” “CC”

(carbon copy), or “BCC” (blind carbon copy) fields. Multiple destination addresses may be

specified in the “To,” “CC,” and “BCC” fields. The email addresses in an email’s message header

are like the telephone numbers of both incoming and outgoing calls because they indicate both

origin and destination(s).

                                    REQUEST FOR ORDER

       12.     The facts set forth above show that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to an



                                                   5
          Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 6 of 8



ongoing criminal investigation. Specifically, these items will help the United States to identify

and locate the individual(s) who are responsible for the criminal activity under investigation, and

to determine the nature and scope of that criminal activity. Accordingly, the United States requests

that PROVIDER be directed to produce all items described in Part II of Attachment A to the

proposed Order.

        13.     The proposed Order seeks information relevant to establishing the illegal activity

under investigation and identifying the individual(s) responsible. Accordingly, disclosure may

reveal the existence, scope, and direction of the Government’s ongoing and confidential

investigation. Once alerted to this investigation, potential target(s) could be immediately prompted

to destroy or conceal incriminating evidence, alter their operational tactics to avoid future

detection, and otherwise take steps to undermine the investigation and avoid future prosecution.

In particular, given that they are known to use electronic communication and remote computing

services, the potential target(s) could quickly and easily destroy or encrypt digital evidence relating

to their criminal activity. Notification could also result in the target(s) avoiding travel to the United

States or other countries from which they may be extradited.

        14.     Given the complex nature of the criminal activity under investigation and likely

involvement of foreign-based coconspirators and evidence, and also given that the criminal scheme

may be ongoing, the Government anticipates that this confidential investigation will continue for

the next year or longer. Therefore, based on the foregoing, there are reasonable grounds to believe

that disclosure of this Order would result in flight from prosecution, destruction of or tampering

with evidence, intimidation of potential witnesses, or other serious jeopardy to this investigation.

See 18 U.S.C. § 2705(b)(2)-(5). Accordingly, this Court should command PROVIDER not to

notify any other person (except attorneys for PROVIDER for the purpose of receiving legal advice)



                                                    6
          Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 7 of 8



of the existence of the proposed Order for a period of one year (commencing on the date of the

proposed Order), unless the period of nondisclosure is later modified by the Court. Should the

court-ordered nondisclosure under Section 2705(b) become no longer needed because of the

closure of the investigation or arrest of the account holder, the government will make best efforts

to notify the Court promptly and seek appropriate relief.




                                                 7
          Case 1:19-sc-00311-GMH Document 1 Filed 02/14/19 Page 8 of 8



       15.     In this matter, the Government also requests that the instant Application and the

Order be filed under seal. The Court has the inherent power to seal court filings when appropriate,

including the proposed Order. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir. 1980)

(citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)). More particularly, the

Court may seal the Application and Order to prevent serious jeopardy to an ongoing criminal

investigation when such jeopardy creates a compelling governmental interest in confidentiality.

See Washington Post v. Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991). For the reasons stated

above, the Government has a compelling interest in confidentiality to justify sealing the

Application and Order. See id.

                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States Attorney
                                             DC Bar No. 472845


                                             ______/s/_____________________
                                             Thomas N. Saunders
                                             Assistant United States Attorney
                                             N.Y. Bar Number 4876975
                                             United States Attorney’s Office
                                             555 Fourth Street, N.W.
                                             Washington, DC 20530
                                             Telephone: 202-252-7790
                                             Thomas.Saunders@usdoj.gov




                                                 8
